DETAILED ACTION
1.	This office action is a response to an application filed 07/09/2021. Claims 1-6 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/09/2021 & 06/03/2022 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, lines 8-9 recite the limitation “the flow of water mouth”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the flow of water mouth” as “the flow of water” recited in lines 1-2. To correct this problem, amend lines 8-9 to recite “the flow of water”.
As regards to	 claim 4, lines 6-7 recite the limitation “the velocity”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the velocity” as “a velocity”. To correct this problem, amend lines 6-7 to recite “a velocity”.
Claims 2-6 are rejected at least based on their dependency from claim 1.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2 & 4-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Gustavsson et al. (US Pat. 4,345,921) hereinafter Gustavsson.
	As regards to claim 1, Gustavsson discloses a scrubber unit for receiving a shared path of fluid communication of a flow of water from a flood sheet and a downdraft of process air containing air and paint particles from a spray portion of a paint booth (abs; fig 1-8; clm 1 & 19), comprising: 
a mixing chute 36-6 (fig 6), extending downwardly from a mixing chute mouth 32-5 (fig 5) to a mixing chute exit 33-5 (fig 5) for establishing a residence time for the shared path of fluid communication to allow a mixing of the paint particles entrained in the process air into the flow of water from reservoirs 16-6 (col 2, ln 30-65; col 6, ln 29-col 7, ln 44 fig 1-2 & 5-8); and 
a scrubber pod 44-6 disposed within the mixing chute 36-6 (fig 6) and defining a plurality of perforations 41-6 to induce an initial mixing of the paint particles entrained in the downdraft of process air into the flow of water from the reservoirs 16-6 during an early portion of the residence time of the shared path of fluid communication in the mixing chute 36-6 (fig 6) (col 2, ln 30-65; col 6, ln 29-col 7, ln 44 fig 1-2 & 5-8).
As regards to claim 2, Gustavsson discloses a scrubber unit (abs; fig 1-8; clm 1 & 19), wherein the scrubber pod 44-6 includes a pair of pod wall surfaces 36-3 converging towards one another from a pod top (upper portion of fig 6) being open and in fluid communication with the spray portion (top of chamber, see fig 1) to an integral connection extending along a bottom edge (lower portion of fig 6) to define a generally triangular prism shape for the scrubber pod 44-6 (see fig 6, walls for a generally triangular prism) (col 2, ln 30-65; col 6, ln 29-col 7, ln 44 fig 1-2 & 5-8). 
As regards to claim 4, Gustavsson discloses a scrubber unit (abs; fig 1-8; clm 1 & 19), further comprising: the mixing chute 36-6 (fig 6) including a throat (see fig 6, chute walls 36-6 narrowing) disposed between the mixing chute mouth 32-5 (fig 5) and the mixing chute exit 33-5 (fig 5) to define a body portion (upper portion, see fig 5-6) of the mixing chute 36-6 (fig 6) extending between the mixing chute mouth 32-5 (fig 5) and the throat (see fig 6, chute walls 36-6 narrowing) and a terminal portion (lower portion, see fig 5-6) of the mixing chute 36-6 (fig 6) extending between the throat (see fig 6, chute walls 36-6 narrowing) and the mixing chute exit 33-5 (fig 5); and the throat (see fig 6, chute walls 36-6 narrowing) narrowing from the body portion (upper portion, see fig 5-6) to the terminal portion (lower portion, see fig 5-6) for increasing a velocity of the flow of water and the process air in the mixing chute 36-6 (fig 6) to induce a subsequent mixing of the paint particles entrained in the downdraft of process air into the flow of water (col 2, ln 30-65; col 6, ln 29-col 7, ln 44 fig 1-2 & 5-8).
As regards to claim 5, Gustavsson discloses a scrubber unit (abs; fig 1-8; clm 1 & 19), further comprising: a deflection skirt forming venture 30 causing current 22 extending outwardly from the body portion (upper portion, see fig 5-6) of the mixing chute 36-6 (fig 6) and including a collar (entrance of 30, see fig 1) extending transverse from the body portion (upper portion, see fig 5-6) of the mixing chute 36-6 (fig 6) and a lip (long bottom portion of 30, see fig 1) sloping downwardly from the collar (entrance of 30, see fig 1) (col 2, ln 30-col 3, ln 45; col 6, ln 29-col 7, ln 44 fig 1-8).
Regarding claim 6, the recitation “for increasing a velocity of the downdraft of process air and the flow of water approaching said scrubber pod”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Gustavsson since Gustavsson meets all the structural elements of the claim and is capable of increasing a velocity of the downdraft of process air and the flow of water approaching said scrubber pod, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Gustavsson discloses a scrubber unit (abs; fig 1-8; clm 1 & 19), further comprising a funnel 37-5+44 extending downwardly from a funnel mouth 39-5 disposed adjacent the at least one flood sheet opening 38-6 to a funnel exit 33-5 disposed adjacent the mixing chute mouth 39-5; and the funnel 37-5+44 having four trapezoidal sheets 37-5 & 44 (two sheets each) sloping downward from the funnel mouth 39-5 to the funnel exit 33-5 for increasing a velocity of the downdraft of process air and the flow of water from the reservoirs 16-6 approaching the scrubber pod 44-6 (col 2, ln 30-col 3, ln 45; col 6, ln 29-col 7, ln 44 fig 1-8).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson as applied to claim 1 above.
As regards to claim 3, Gustavsson discloses a paint-spray chamber assembly (abs; fig 1-8; clm 1 & 19) wherein the plurality of flow openings 41-6 are disposed in a series along each of the pair of pod wall surfaces 36-3 and extend longitudinally from adjacent the pod top (upper portion of fig 6) to adjacent the bottom edge (lower portion of fig 6), wherein each of the plurality of flow openings 41-6 having a shape (col 2, ln 30-65; col 6, ln 29-col 7, ln 44 fig 1-2 & 5-8), however Gustavsson does not disclose a rhombus shape.
Although Gustavsson does not explicitly disclose the claimed shape, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Gustavsson to have the shape recited in the claim is not expected to alter the operation of the device in a patentably distinct way. Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter.   In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717